 622DECISIONSOF NATIONALLABOR RELATIONS BOARDDeringerMfg. CompanyandInternationalUnion,United Automobile,Aerospace and AgriculturalImplementWorkers of America(UAW). Case13-CA-10904February 5, 1973DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERSKENNEDY ANDPENELLOOn August 30, 1972, Administrative Law JudgeBenjamin A. Theeman issued the attached Decisionin this proceeding. Thereafter, the General Counselfiled exceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNationalLaborRelationsAct, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in the light of the exceptions andbrief and has decided to affirm the rulings,findingsand conclusions of the Administrative Law Judgeand to adopt his recommended Order.DECISIONSTATEMENT OF THE CASEBENJAMIN A. THEEMAN,Administrative Law Judge: Theamended complaint herein'alleges thatRespondent,Deringer Mfg. Company has engaged in and is engaging inunfair labor practices within the meaning of Section 8(a)(1)of the NationalLaborRelations Act, as amended, 29U.S.C. Section 151,et.seq.(the Act)by unlawfully (a)interrogating its employees concerning their union mem-bership and desires;(b) forbidding its employees fromengaging in prounion solicitation at its plant duringnonworking time;and (c)creating the impression that theUnion and other concerted activities of its employees werebeing kept under surveillance.2 Respondent in its answer,amended at the hearing,denied committing the unfairlabor practices.A hearing was held before me, the duly designatedAdministrative Law Judge,on March 29 and 30, 1972, inChicago,Illinois, after due notice. All parties appeared andwere represented by counsel.Theywere given fullopportunity to participate,adduce evidence,examine andcross-examinewitnesses,and argue orally.Briefsweresubmitted which have been fully considered.Upon the record in the case and from my observation ofthe witnesses,3Imake the following:ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the complaint be, and it hereby is,dismissed in its entirety.1Based on a chargefiled bythe International Union, United Automo-bile,Aerospace and Agricultural Implement Workers ofAmerica (UAW)on September23, 1971.The complaint issued on January 18, 1972, wasamendedon February 23, 1972.2The complaint alleged that R. W. Lamm,Debs Pelkala(Pelkolo), JackDodson, John Corey, CharlesNordigan,Carl Koeneke,Dan Fellers, VivianNagy, and DorothyPasternack were supervisors within the meaning of Sec.2(11) and(13) of the Act.Respondent denied that Nagy and Pasternackwho are leadwomen were supervisors but admitted that the others wereThe complaint alleged that the above-named persons forbade employeesfrom engaging in prounion solicitation at its plant.Also, the complaintalleged that Duell andMary Violettoits agents and "other officers andagents" unlawfully interrogated Tina Pencak.Itmay be inferred that the"other officers and agents"might refer to some of the people listed in thefirst paragraphThe General Counsel has offered no evidence to show that any of theabove-named people performed any of the acts alleged The GeneralCounsel's brief makes no reference to any of the above-named parties asdoers of or participators in any unlawful actionsCounsel for both parties elicited considerable testimony as to the dutiesand responsibilities of Nagy and Pasternack in an effort to show theirsupervisorycapacity or lack of it.In view of the failure of the GeneralCounsel toshow what actions of Nagy and Pasternack were violative of theAct, itis considered unnecessary to determine their status.In the event aFINDINGS OF FACT1.BUSINESS OF RESPONDENTRespondent, an Illinois corporation,has maintained afactory at 1250 East Town Lake Road,Mundelein,Illinois,where it is engaged in the manufacture and sale ofelectricalmetal contacts; also included is the distributionof these products to firms outside the State of Illinois.During the year 1971, Respondent purchased and shippedfrom points outside of Illinois directly to its factory inMundelein goods and materials valued in excess of$50,000.It is found that Respondent is now and at all timesdetermination is considered necessary,the Administrative Law Judge on thebasis of the record would have found neither Nagy nor Pasternack to be asupervisor within the meaning of the Act. In connection with the latterstatement, the language of the Board contained in In. I ofMontgomeryWard& Co, Incorporated,198NLRB No. 9, was considered especiallypertinent:We agree with the Trial Examiner that Adams is not a supervisorwithin the meaning of the Act.In reaching this conclusion,we rely notonly on the reasons set forth in the Trial Examiner'sDecision,but alsoon the failure of the record to show by a preponderance of the evidencethat Adams either possessed or exercised the authority to "effectivelyrecommend" or "responsibly direct" within the meaning of the Act, orwas more than a leadman-type rank-and-file employee whose judgmentwas valued, sought, and considered.7The testimony of all witnesses has been considered.In evaluating thetestimony of each witness,demeanor was relied on. In addition, inconsisten-cies and conflicting evidence were considered.The absence of a statementof resolution of a conflict in specific testimony, or of an analysis of suchtestimony,does not mean that such did not occur.SeeBishop and Malco,Inc.d/b/a Walker's,159 NLRB 1159,1161. Further,to the extent that awitness is credited only in part, it is done upon the evidentiary rule that it isnot uncommon"to believe some and not all of a witness'testimony."N LR B.vUniversal Camera Corporation,179 F.2d 749, 754 (C.A. 2)201NLRB No. 94 DERINGER MFG COMPANY623material herein has been an employer engaged in com-merce within the meaning of Section 2(6) and(7) of theAct.II.THE UNIONIt is found that theUAW isnow and at all times materialherein has been a labor organization within the meaning ofSection 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA.Statement of the IssuesThe issues are sufficiently set forth in the abovestatement of the case.occurred a few days later.They will bedealtwithindividuallyhereafter.Other than the above events, therecord contains no evidence of any Respondentactivityalleged as illegal undertheAct,5though Respondentcontinued to be activelyopposed to the Union.Concededly,Respondent knew the union campaign hadbeen going one Also admittedly,Respondent knew thatemployeesGordon LaFond,7Tina Pencak,her husbandJoseph Pencak,Thelma James,Edna Schaefer,and RussLandt wereactive union supporters.s Other employees notnamed were also active.E.The Union Advised Employees They May PassOut Cardsand Literature During the 5-MinuteWash PeriodB.BackgroundRespondent employs about 180 employees. It has threedepartments,brazing,inspection,and heading and theemployees works in three shifts: first from 7 a.m. to 3:30p.m.; second from 3:30 p.m. to midnight; third from 11p.m. to 3:30 p.m. The last 5 minutes before each shiftpunched out to go home was known as "wash-up" time. Abuzzer sounded and the employees were free to leave theirwork to use the washroom facilities.This proceeding dealsmainly with employees of the first shift in the brazingdepartment, their attempts to organize, and the solicitationby employees of signatures for union cards during washuptime.C.The UnionOrganizationalCampaign;theUnionLoses the ElectionThe UAWstarted organizing aboutApril 1971 andcontinued until the election in December1971.Theorganizational campaign was open and active among theemployees and included the distribution of literature,solicitation of signatures on union cards,and urging ofother employees to join the Union by union adherents .4Respondent at all times was openly opposed to the Union.On November 11, a petition for certification was filed. OnDecember 14, the election was held.The Unionlost on atally of:for-35 votes,against-86 votes, and 4 uncountedchallenged ballots.No objections to the election were filed.D.The Events of August 1971In August, four events occurred that are alleged herein asviolations.Three took place at a meeting of employeescalled by Respondent on August 26 to discuss the unionactivities. The fourth, a conversation between MaintenanceSupervisorWarren Stahnke and employee Joseph PencakDuring the months of June,July, August,and September,the Unionmailed to a number of Respondent's supervisors organizing material askingthem to supportthe UAW drive.5Excepted from this statement is the continuing effect of Respondent'sno-solicitation rule See sec. G below.6As shown below,J.PorterDuell,Jr, vice president and generalmanager,told the August 26 meeting, "We were aware that there was unionactivityin the plant."7 In July1971, LaFond told Arther JohnCorey,plant superintendent,that 10 employees were forming a committee to get a union in the plant.Corey voicedno objection and told LaFond to mention no names.During the second week in August,the Union held ameetingattended by abouteight active union employees.DorothyPasternack9 leadlady in the brazing department,was also present.The unionorganizer told the meeting thatitwas all right to pass out union cards and to urge peopleto sign them duringthe 5-minute wash period.F.Pencak Unsuccessfully Tries To Get Violetto ToJoin the UnionFor the entire workdayof August 24 Tina Pencak andMary Violettowere working side by side in the brazingdepartment. Tina continuouslyspoke to Violetto aboutsigning a union card and urged her to join the Union.Finally,Violetto told Tina not to"bug" her about theUnion; thatif she wanted to join she would,and if shedidn't she wouldn't; butshe didn't know whythey neededa union.10Thereis no evidencethat (1) Violetto informed Respon-dent of Tina's solicitation; (2) Respondent was aware ofthe solicitation; or (3) the Companytook any action aboutTina's solicitationduring working hours.G.On August 26 the Company HoldsMeetingsWith EmployeesBy letter dated August23,Respondent advised" theemployees thatitwas concerned about the "outside unionactivitieshere at Deringer"which Respondentattributedto a failure of communications.The letter contained:So, we wouldlike to sit down and talk with you laterthisweek.We will have"no holds barred"meetings-where wecan talk about anything in the world thatyou want to talk about.In the meantime,we would liketo ask you only onething.Please don'tjump thegun! Pleasehold offsigning outside union cards and at least give us a6Duell told the August 26 meeting"Iknew of some of the individualsinvolved."9 She attended at the invitation of Tina Pencak. Tina also askedPasternack to sign a union card.Pasternack also attended a union meetingin December prior to the election.ioThis was not the first time that Tina had asked Violetto to sign. Tinahad asked her previously in June or July when union activities started. RussLandt also had asked Violetto to sign a card.ttThe letter was distributed to the employeesby LoisPaulsen,personnelmanager.There is no allegation that this letter was unlawful. 624DECISIONSOF NATIONALLABOR RELATIONS BOARDchance to talk things over. I am positive that this willbe in the bestinterestof all of us.On August 26,12 ameetingwas held in the plant'scafeteria attended by about 25 employees from the brazingand inspection departments working on the first shift. Themeeting started about 1:30 p.m. and lasted till about 3 p.m.Duell, Pelkala,13 Nordigan,14 and Corey, were also present.The employees had been told they were supposed to attendthe meeting.Duell was the main speaker.In essence,he advised themeeting that Respondent knew of the union activities andmade a pitch for direct communication with the employ-ees.When he finished he asked if there were any questions.Edna Schaefer asked if it was all right for the unionpersonnel to pass out literature and solicit cards duringworking hours. Duell said it was not. Schaefer asked if itwas all right to pass outunion literatureduring the 5-minute washup. Duell answered that this time was stillcompany time and employees passing out union cards inthat time were subject to dismissal.15 In the lull thatfollowed Duell asked if there were any further questions.Then Mary Violetto pointed to a group of union sympa-thizers and told them, "You people that are telling us tosign union cards and everything, and telling us how, howgood the union is, and what it could do for us, why don'tyou speak up now?"No one said anything. Violetto continued, "And Tina,(Pencak) you are the worst, you are trying to getus to signunion cards all thetime,and tellingus how good it is. Whydon't you talk now? Why are you so quiet?"Tina answered her, "Mary, I wasn't the only one thatapproached you. There were other people, we're a group,and we work together."Violetto said, "Yeah, but youare the mainone ...When Violetto finished Duell said, "Well, weare awareof all the . . .unionactivities in the plant, and when thesepeople approach you, just tell them that you are notinterested, and walk away." As stated above Duell alsosaid that he knew some of the individuals that wereinvolved in the unioncampaign.Employee Vi Louth then stated she could not understandwhy anybody would wanta unionat the plant. Duellresponded he could not understand either and if he wasn'thappy at any company that he worked he "wouldn't stay"or "would leave." After thisstatementthemeetingclosed.16At the meeting, no comment was made nor was anyaction taken by any of the supervisory personnel presentwith regard to the Violetto conversation. There is noevidence in the record to show that anymanagementpersonnel authorized Violetto to speak to Tina and theunion group, that there was any communication betweenmanagementand Violetto before or after the meeting withregard to union activity, or with regard to her attitudetoward either the Union or the employees who were12Thisdate has been adopted by the parties and used herein. Otherspecified dates are oriented to this one.13Qualitycontrol manager.14Foreman of the brazing department.15Duell admitted that at the time he made this statement he was underthe impression that"wash-up" time was company time during which unionsolicitation could be prohibited.supporting the Union. Nor is there any evidence that anyperson in management knew that Violetto was opposed tothe Union prior to her statement on August 26.H.Conversation Between Tina and Violetto Afterthe August 26 MeetingThe employees returned to the brazing department fromthe August 26 meeting. Violetto and Tina in thepresenceof some other employees had a conversation. Tina was inan "emotional" state. She thanked Violettofor mentioningher name and assured her that Duell knew she had beeninvolved in union activity. Tina also told Violetto that shehad done what she did because she thought Tina would befired and she (Violetto) could move up in seniority. Tinacalled Violetto a name and told her thatwas as "low as shecould get." Violetto said she was tired of Tina botheringher about the Union all thetime.Tina asked Violetto,"how much did they pay you for saying this . . . becauseyou wouldn't have thought of this on your own." 17As with the conversation between Tina and Violettobefore the meeting, thereis noevidencethat managementwas in anyway involved or aware ofits existence.1.Conversation Between Joseph Pencak and WarrenStahnkeJoseph Pencak was the husband of Tina mentionedabove.He had been an employee of Respondent for 8years.He knew and was on friendly terms with WarrenStahnke, maintenance supervisor. The latter was employedby Respondent for 21 years. Pencak attended the August26 meeting. A few days later, Pencak and Stahnke met inthemen's washroom. Stahnke was there first.WhenPencak entered, Stahnke said "Hey, Joe, can I ask you aquestion?" Pencak replied, "Sure, if I can answer it."Stahnke then said, "Why didn't you fellows ask questionsat the meeting?" Pencak answered, "Now wait a minute,some of the guys did ask questions." Pencak further statedthat the Company's president, Mr. Lamm, who had writtenthe notice, was not at the meeting, and furthermore he(Pencak) felt that nothing ever developed from thesemeetings. Then Stahnke said "Well, if you don't like ithere, why don't you leave?" Pencak replied, "Just becauseIdon't like the way the country is run, doesn'tmean Ishould go back to Poland. You have to iron out yourproblem. My brother-in-law who works over at-Harpers."At this point Stahnke cut him off and said, "Well, if heliked it there so much, why doesn't he stay there?" Theconversation ended.Stahnke testified that when he spoke to Pencak "it was inkind of a kidding or teasing manner." Pencak testified thatStahnke's voice was pleasant but that "he was harsh whenhe told me why don't I quit." Pencak did not think thatStahnke was threatening but said what he did becauseStahnke "wasn't secure in what he was talking about."16The findingof the meeting and the conversations is based on thecumulative testimony of Tina Pencak,Whitmer, James,and LaFond.Counsel for Respondent in his brief uses a similar statement of fact as thebasis for his argument.17The findings in the last sentence is made uponVioletto'screditedtestimony.Tina,after much equivocation, admitted she had said toVioletto."somebodymust havetalked to [you ] about it " DERINGERMFG. COMPANY625After the conversation, Pencak went back to work. Therecord does not show that any other conversation of thiskind occurred. Pencak continued openly to engage inunion activities. At no time was he criticized or spoken toabout them.J.Respondent Informs its Supervisors That UnionSolicitationDuring the 5-Minute Washup IsPermittedand we had a lot of work to get on, and it didn't makeany difference how the election turned out, that we stillhad to get the job done, and that everybody should puttheir shoulder to the wheel and do the job, if theyalways did the job, there would be no problems withanyone.L.ActivitiesUntil the ElectionSometime in September or October, Respondent called ameeting of its management personnel.18 No lead people oremployees were invited to or attended the meeting. Theattorney for Respondent was also there. The latter told themeeting that solicitation of cards was allowed prior to thestarting of work in the morning, or whatever shift theywere on, on free coffeebreaks, during lunchtime, duringwashup time, and after employees punched out andcompleted their day's work. Further he told them it wasallowed at anytime the employees had free time, or whereitdid not interfere with the working of another individual.The meeting was also told that if they "saw any infractionof the rules, just to let [Duell] know about it, that weweren't going to do anything about it."K. In November the Employees Are Told They MaySolicitDuring the 5-Minute Washup PeriodIn mid-November 19 Respondent held a series of meet-ings for all employees on all shifts. The attorney forRespondent was present at each meeting. Managementemployees were invited and attended. Not all the employ-ees were present.Each meeting opened with a statement by Duell and theattorney that "this was not a compulsorymeeting, and thatanyone that wished to leave could do so ...."The subject of umon activity was brought up. Duellcommented that Respondent... did urge the people to attend any umonmeetingsthat were being held, if they were held, wherever theywere held, and that they should listen to both sides ofthe story; that they should then, if they had anyquestions to ask of us, we would be holdingmeetings inthe future, they could come back and we urged them toask questions of the union people as well.In response to a question about union solicitation, Duelltold the employees... they were allowed to solicit before workinghours, after working hours, during their lunchtime,during their coffee breaks, during their wash-up time,and anytime that they had free time.At each meeting Duell and Respondent's attorney toldthe employees the following or something similar to it:... there would be no reprisals, that we had a job todo here at the company, that orders were pouring in,IsThecharge in thisproceedingwas filedon September 2319The petition for certification was filed November 11.20The General CounselcitesDean Industries,Inc, 162 NLRB 1078, nodoubt only for the principlestated in the quotation.The factsinDeanaredissimilarto thosein this caseand do not support General Counsel'scontention.InDean,the supervisorypersonnelofDeanhad knowledge ofwhat the townspeople were going to do and attendedmeetingsat which theactions to be takenwere formulated. When takenthe actionsresulted fromUntil the election on December 14, the union supportersand Respondent carried on their activities for and againstthe Union without further incident. As already stated, theUnion lost the election. The complaint was issued onJanuary 18, 1972.Conclusion and Analysis1.Nothing in the record shows that Violetto wasan "agent" of RespondentThere is no evidence to show impliedly or expressly thatVioletto was Respondent'sagentor that she was author-ized to act on behalf of Respondent when she spoke toTina.GeneralCounsel conceded (a) Violetto was anonsupervisory employee; and (b)there wasno evidence toshow that Violetto's specific "questioning" of Tina was atthe request of any companyagent.Further, the recordshows that none of Respondent's representatives knew ator before the meeting that Violetto intended to speak toTina as she did, or communicated with Violetto about theconversation before or after it occurred. The statement insection F, completely reports all conversation and actionamong all the persons participating in the Violetto andTina setto.The General Counsel concedes that "Violetto's coerciveconduct must be attributable to Respondent before anunfair labor practice will be found,necessitatingconsidera-tion of agency principles."20 In keepingwith that thoughttheGeneral Counsel asserts that "when Duell heardVioletto embark upon herquestioningofPencak, heshould have indicated his protest to Violetto or assuredPencak of no reprisal."The General Counsel in support of his position arguesthat in "the application of the law of agency . . . .consentfor a particular act may be indicated by inaction, and .. .an analogy can appropriately be drawn from its tort andcontract area to the presentsituation."He quotes from TheRestatement of the Law of Agency Section 94 Failure toAct as Affirmance.21 The short answer to the GeneralCounsel's position is that nothing in the Tina/Violettoexchange created an obligation on the part of theRespondent to act.The principles of affirmance enunciated by the Restate-the coordinated effort of the supervisors and the townspeople.Deanstandsfor the propositionthat under such circumstances the townspeople's actionswere done as agentsof the Company.21The quotationsare (I) "An affirmance of an unauthorized transactioncan be inferred from a failure to repudiate it"; and(2) "acquiescence can beinferred from silence,even though the purported agent was a stranger to thepurported principal." 626DECISIONSOF NATIONALLABOR RELATIONS BOARDment do not apply to the set of facts in this proceeding.Affirmance (one of the steps necessary to ratification 22) is"a manifestation of an election by one on whose accountan unauthorized act has been done to treat the act asauthorized." 23 This section continued that "An affirmancemay be made by silence which indicatesconsent. SeeSection 94." 24However before it is possible to discuss consent bysilence, it is necessary to determine whether a set of factsexist to which such silence by consent may be given. TheRestatement requires that an agency situation first exist;i.e., that Violetto have performedan unauthorized act onaccount of Respondent. Here the analogy hypothecated bytheGeneral Counsel fails. The record is clean of anyevidence to show that Violetto wasacting onaccount ofRespondent. From the facts as stated no inference to thateffect is warranted and cannot be made. Thus, there wasnothing in the Tina/Violetto situation for Respondent todisavow. Respondent's silence did not establish somethingthat did not exist. Accordingly, it is concluded the inactionof Duell or any other of Respondent's representatives inrelation to the Tina/Violetto incident did not establishVioletto as Respondent's agent.The General Counsel continues that the Restatement ofAgency indicates the occurrence of "affirmance, if afterlearning that an unauthorized act was done on his account,the purported principal gives no indication of protest ordisagreement as a normal person in his position wouldhave done."25 The facts adduced inthis case give nosupport to this quotation. Nothing in the record hereinshows nor has the General Counsel pointed out thatRespondent, particularly Duell, or anyof its representa-tives had "[learned ] that an unauthorized act was done ontheir account ...." Absent this fact,there is nothing infact or inlaw asstated above that required Respondent toaffirm or deny the action of Violetto. Like beauty, agencyin this case was only in the eye of the beholder, and thebeholder was the General Counsel.None of the cases cited by General Counsel are appositeto the facts herein or support his position. The GeneralCounsel places considerable reliance onAmerican Leatherand Suede Cleaners, Inc.,189 NLRB No. 95.In that casethe employer did not remain silent. There the employerhad invited one of competing unions into its plant to speakwith the employees. An organizer said he wanted to talk toan employee who had been called to the office. Theemployer told the organizer, "No, let her sign the papers.You don't need to talk." The finding made showed that theemployer "participated in Local 46's effortto organizeRespondent's employees by inviting them into their plantand acquiescing in their efforts to persuade the employeesto choose Local 46's sales talk .... " The question ofagency was not raised in the discussion.InStewart & Stevenson Services, Inc.,164 NLRB 741,22See Restatement Sec 82 Comment (e)22See Restatement Sec 83(a)24 IbidComment (b) Note that Sec.94 is the section quoted by theGeneral Counsel in his brief25The General Counsel did not give the citation for this quotation TheAdministrative Law Judge was unable to locate it in the RestatementNevertheless it is being dealt with as cited26Under these circumstances it is considered unnecessary to determine742, the Board specifically found that a foreman not onlydid not repudiate the remark of an employee but added acomment of his own to the employee's remark.The BoardstatedThe TrialExaminer found that Milton Gwosdz .. .engaged in group conversation with several employeesand with his brother Ed Gwosdz,an admitted supervi-sor . . . We have found that Milton Gwosdz was not asupervisor.Neverthelesswe find,as did the TrialExaminer,that this remark violated Section 8(axl).However,we base this finding not on Milton Gwosdz'allegedsupervisorystatus,but on the fact that theremark was made in the presence of his brother,Foreman Ed Gwosdz,who not only did not repudiate itbut said to Gonzales, "I didn't think you would stab mein the back." By his conduct Foreman Ed Gwosdzratified the threatby hisbrother and justified the beliefthatMiltonGwosdz was voicing the position ofmanagement.InRupp Equipment Company,112 NLRB 1315, 1319, the8(a)(1) finding is based on a set of facts showing advanceknowledge by the Company of the remarks to be made andintroductory remarks by the Company to the employeesthat "they should hear and be interested" in the forthcom-ing comments.The Company'ssilence thereafterwasindicative to the employees of "acquiescence and agree-ment" with remarks.In view of the foregoing there is no support for a findingthatViolettowas Respondent's agent. It follows thatRespondent did not violate the Act by reason of any actionon her part.262.Respondent did not give the employees theimpression their union activities were undersurveillanceThe General Counsel asserts that Respondent's actionsattheAugust 26 meeting gave the employees theimpression that their union activities were under surveil-lance.This assertion is not borne out by the facts.From the start of the union campaign Respondent'sopposition to the Union was well known to the employeesand within its legal rights.27Similarly,the employees'activitieswere carried on openly and known to Respon-dent.By means not alleged to be illegal, Respondentbecame aware of the names of specific individuals whowere active in the union campaign and a number of theseemployees were aware that the Company knew.28On August 23, Respondentsent out its letter calling forits"no holds barred" meetings with employees to discussopenly the question of the Union.29 Thus, as the recorddiscloses up to August 26, the union campaign was overtlywhether the conversation between Tina and Violetto was violative of theAct.27SeeN L R B v. McGahey,233 F 2d 406.409 (C A. 5).28WitnessLaFond's statementto Corey in July and Tina's statement toViolettoafter the August 26 meeting that Duell knew she was involved inunion activities.29As stated,the General Counsel does not allege this letter to be illegal DERINGER MFG. COMPANY627carried on without any unfair labor practices on the part ofRespondent.30As shown above, it was the employees and notmanagement that imparted unusual emotional quality tothe August 26 meeting. It does not seem unreasonable thatfollowing the charges and countercharges that flowedbetween Tina and Violetto, Duell should inform themeeting that Respondent was aware of the union activitiesthat had been going on, or that Respondent knew thenames of some of the individuals involved. He knew andthe employees knew that these were the facts. Thecircumstances of this meeting and the disclosures madethere do not reasonably lead to the conclusion that Duell'sremarks were improperly motivated or made to create animpression of surveillance or by their utterance did createan impression of surveillance.Duell's comments about knowledge followed hisanswersto the questions that pointed up his opposition to theUnion. Duell's first statement telling the employees theycould not solicit during working hours was legal. Thesecond advising employees that solicitation during "wash-up" time was not permitted and could subject them todismissal was incorrect and illegal. However, the recorddoes not show that this statement was given with theknowledge that it was not as correct as the previousprohibition; that it was other than a good faith errorfurthering Respondent's otherwise legitimate opposition tothe Union. The statements by Duell, that employees shouldtellunion solicitors they are "not interested, and walkaway" and if he wasn't happy at any company where heworked he "would leave" are not coercive in content, areexpressions of opinion and are not violative of the Act.31Absent other circumstances it is unreasonable to concludethat the Duell statements as to "union activities" and"union individuals" carried with them an aura of surveil-lance sufficient to alarm the employees, cause them to feelthat their union activities would be a cause for discrimina-tion,or some other form of coercion prohibited by theAct.323.Stahnke did not threaten Joseph PencakThe General Counsel alleged in the complaint that theStahnke Pencak conversation was illegal interrogation.This avenue was apparently abandoned, for in his brief, theGeneral Counsel alleged that the conversation was "obvi-ously . . . a veiled threat" of discharge for union activities.It is found, however, that there is no substantial evidenceto support this allegation.The parties admit that the conversation occurred asstated. It is considered significant that a somewhat similarstatementwas made in the August 26 meeting to theassembled employees. There, Duell, in response to Vi30The recordcontains no indication that Respondent had checked onthe employee attendance at earlier union meetings31The General Counsel doesnot allege the Duell statements were threatsor otherwise violative of Sec 8(a)(1)32Hendrix Manufacturing Company, Inc v. N LR B,321 F.2d 100 (C.A.5), andN LR B v. Prince Macaroni Manufacturing Co,329 F.2d 803 (C.A.1),both cited bythe General Counsel deal with employer opposition to theunion of different character and breadth than that shown by theCompanyin this case.33Pencak does not testify that the conversation was other than fnendly.Louth's question about having a union at the plant, toldthemeeting if he wasn't happy where he worked he"wouldn't stay" or "would leave." That statement was notalleged as violative of the Act. The Duell statement wasless personal and less direct than the Stahnke statement.But as admitted by the parties,the relationship betweenPencak and Stahnke was friendly before the conversationand continued friendly afterward. The conversation wasconducted in a friendly manner.33 Respondent's opposi-tion to the Union was open and conceded but other thantheprohibitionof solicitation during the "wash-up"period34Respondent'sopposition was not characterizedby any other improper or illegal action.Stahnke's state-ment as it stands might possibly give rise to an inferencethat itwas intended as an implied threat.But, thestatement alone is insufficient support for a finding thatStahnke's remarks were illegally motivated.Considerationof the totality of the evidence does not support a findingthat Stahnke's remarks constituted a violation of Section8(a)(1).4.Respondent having revoked its illegal rule ofno solicitation during "wash-up" no order isconsidered necessaryRespondent in effect conceded that the prohibitionagainst union solicitation during "wash-up" was illegal 35Respondent contends, nonetheless, that no violationshould be found because the rule has since been revokedand was never really applied.The charge in this case was filed on September 23. Aboutthis time Respondent started action to revoke theillegalno-solicitation rule.Discussions occurred between Duelland Respondent's attorney. Respondent calleda meetingof supervisors and told them the rule was no longer ineffect. In the Novembermeetingswith the employees,Respondent notified them the rule was revoked.36The record shows that while the illegal rule was in effectthe employees continued to solicit during "wash-up" time.The record does not show whether Respondent was awareof this activity or not. No action was taken against anyemployee because of such activity. Respondent at themeeting with the supervisors told them that if they saw anysolicitation during working time to report it to Duell, butmade it clear to the supervisors that Respondent was notgoing to do anything about it.There is no question that the rule was improper becauseitprohibitedunion solicitation by employees duringnonworking time in nonworkareas.Republic Aviation Corp.v.N. L. R. B.,324 U.S. 793;Cooper Tire and Rubber Co. v.N.L.R.B.,443 F.2d 338, 339 (C.A. 6);Stoddard QuirkManufacturing Co.,138 NLRB 615. Nor is there any doubtthat the employees knew of and felt the restraint of theHe states that Stahnke's voice was fnendly, and not threatening.He doessay that Stahnke's voice became "harsh" when he told him"why don't youleave?" It is considered too uncertain to conclude on voice shadingssubjectivelydetermined, thatan implied threat occurred.34As shownin the following section,there is evidence to show that thisprohibitionwas set because Duell was mistaken in his opinion that "wash-up" time was working time.35Therecord evidence is open to the inference that the illegal rule wasissued under the mistaken notion that it was proper.36 Thepetition for certification was filed November 11. 628DECISIONSOF NATIONALLABOR RELATIONS BOARDillegal rule after it was promulgated.Accordingly, it isfound that the promulgation of the rule was a violation ofthe Act.It is also found that the Company within a reasonabletime after the promulgation of the rule revoked it. Noshowing is made that during the time the rule existed, aperiod of approximately 2 months,the employees wereadversely affectedthereby.No showing is made thatRespondent engaged in other activity than legal oppositionto the Union.The recordshows that after the Novembermeetings Respondent engaged in no illegal activity, openlyadvised its employees that they may engage openly in legalunion activities without fear of reprisal,but maintained itwas still opposed to the Union.Under these circumstances,Respondent voluntarily putitself in compliance withthe Act.It is considered that suchvoluntanlyaction should be encouraged.It is consideredfurther that under the limited violations existent herein itwould effectuate the policies of the Act to recommend thatno order issue.N.L.R.B.v.Furnas ElectricCo.,463 F.2d665 (C.A. 7).Upon the foregoing findings of fact and on the record asa whole,Imake the following:CONCLUSIONS OF LAW1.Respondent is, and at all times material herein hasbeen,an employer within the meaning of Section 2(2) oftheAct,engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.2.TheUnion is a labor organization within themeaning of Section 2(5) of the Act.3.The evidence fails to show that Respondent hasviolated the Act as alleged in the complaint except asstated above with regard to the promulgation of the no-solicitation rule during"wash-up."Upon the basis of the foregoing findings of fact andconclusions of law,the entire record in this case, and toeffectuate the policies of the Act,Ihereby issue thefollowing recommended: 37ORDERThe complaint shall be, and herebyis,dismissed in itsentirety.37 In the event no exceptionsare filed asprovided by Sec 102 46of the102 48 of the Rules and Regulations, be adopted by the Board and becomeRules and Regulations of the National LaborRelationsBoard thefindings,its findings,conclusions,and Order,and all objections thereto shall beconclusions, and recommended Orderherein shall, asprovidedin Sec.deemed waived for all purposes.